Citation Nr: 0929165	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-21 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from October 1943 to May 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) which denied service 
connection for the cause of the Veteran's death.  In July 
2009, the accredited representative submitted a Motion to 
Advance on the Docket based on the Appellant's age.  In July 
2009, the Board denied the Appellant's motion as she was not 
75 years of age or older.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  


REMAND

The Appellant asserts that service connection for the cause 
of the Veteran's death is warranted as the Veteran's 
ultimately fatal carcinoma was precipitated by his inservice 
asbestos exposure during basic training at Fort Sheridan, 
Illinois.  A February 1999 written statement from J. P. P., 
M.D., conveys that the Veteran was occupationally exposed to 
asbestos in his employment as a laborer between 1941 and 1984 
and also had a 40-pack-year history of smoking prior to 1988.  
Dr. P. concluded that the Veteran "expired due to the direct 
effects of a rapidly growing lung cancer and its progression 
and systemic effects superimposed on pulmonary asbestosis."  
The onset of the Veteran's lung cancer was attributed to his 
occupational asbestos fiber exposure and his long history of 
cigarette smoking.  In formulating his opinion, the doctor 
cited a May 1993 consultation report from A. F., M.D.; a July 
1992 report from J. H., M.D.; a July 1995 report from a Dr. 
K.; and other "pathology material" dated in 1993 and 1995 
from unidentified providers.  The cited documentation is not 
of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

Further, the Board observes that the Veteran appears to have 
entered into service at Ft. Sheridan in November 1943.  His 
length of service at Ft. Sheridan is not clear.  A Base 
Cleanup Plan (BCP) from 1998 shows that asbestos was removed 
from that facility.  While the level of the Veteran's 
exposure to asbestos remains unclear, it is reasonable to 
concede that he had some exposure to asbestos while living 
the barracks at Ft. Sheridan.  Thus, given the fact that Dr. 
P. has related the Veteran's death to some extent to asbestos 
exposure, albeit mostly post-service, the Board finds that an 
opinion on whether the Veteran's death is related to his in-
service exposure to asbestos.

Accordingly, the case is again REMANDED for the following 
action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008) are 
fully met.  

2.  Then contact the Appellant and 
request that she provide information as 
to all treatment of the Veteran's 
pulmonary disabilities.  Upon receipt of 
the requested information and the 
appropriate releases, contact A. 
Franzblau, M.D., Joseph Horton, M.D., Dr. 
Kazerooni, and all other identified 
health care providers and request that 
they forward copies of all available 
clinical and pathological documentation, 
not already of record, for incorporation 
into the claims file.  

3.  The AOJ/RO should then arrange to 
have the Veteran's claims file reviewed 
by an appropriate specialist to determine 
the relationship, if any, between the 
Veteran's death and his in-service 
exposure to asbestos.  The examiner must 
review the Veteran's and such should be 
reflected in the report.  The examiner 
should express an opinion regarding the 
likely etiology of the Veteran's 
bronchogenic carcinoma, and specifically 
whether bronchogenic carcinoma is at 
least as likely as not related to any in 
service exposure to asbestos or is 
otherwise related to service.  The 
examiner should note the Veteran's post-
service profession in construction with 
asbestos exposure and his smoking 
history.  The examiner must explain the 
rationale for all opinions given.

4.  Then readjudicate the issue of 
service connection for the cause of the 
Veteran's death.  If the benefits sought 
on appeal remain denied, the Appellant 
and her accredited representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the statement of the case.  
The Appellant should be given the 
opportunity to respond to the SSOC.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

